Exhibit 10.1




Effective as of March 30, 2017


PGIM, Inc.
c/o Prudential Capital Group
Two Prudential Plaza
180 N. Stetson Avenue
Suite 5600
Chicago, IL 60601
Attention: Managing Director, Corporate Finance


Re:     Fourth Amended and Restated Note Purchase and Private Shelf Agreement


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of April 27, 2016 (the “Shelf Agreement”), by
and among Lippert Components, Inc., a Delaware corporation (the “Issuer”), LCI
Industries, a Delaware corporation, formally known as “Drew Industries
Incorporated” (the “Parent” and, together with the Issuer, collectively, the
“Obligors”), PGIM, Inc. (“Prudential”), each of the purchasers of Series A Notes
(as defined below) named on the Purchaser Schedule thereto (collectively, the
“Noteholders”), pursuant to which, inter alia, the Issuer issued $50,000,000
aggregate principal amount of its 3.35% Series A Senior Notes due March 20, 2020
(the “Series A Notes”) and authorized the issuance of additional senior
promissory notes (the “Shelf Notes”, together with the Series A Notes,
collectively, the “Notes”) as therein provided. Capitalized terms used herein
but not defined herein have the meanings ascribed to such terms in the Shelf
Agreement.
The Parent has changed its name from “Drew Industries Incorporated” to “LCI
Industries”, and DSI Acquisition Corp. has changed its name to “LCI Service
Corp.”
The Obligors have requested certain amendments to the Shelf Agreement and,
subject to the terms and conditions of this letter agreement, Prudential and the
Noteholders have agreed to such amendments.
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Shelf Agreement is hereby amended as follows:
1.From and after the Effective Date, paragraph 2A of the Shelf Agreement is
hereby amended and restated in its entirety to read as follows:
“2A. Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes by Prudential Affiliates pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, (i) $150,000,000, minus (ii)
the aggregate outstanding principal amount of Notes


 

--------------------------------------------------------------------------------



(excluding the Series A Notes) purchased and sold pursuant to this Agreement
prior to such time, minus (iii) the aggregate principal amount of Accepted Notes
(as hereinafter defined) which have not yet been purchased and sold hereunder
prior to such time, is herein called the “Available Facility Amount” at such
time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF
SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL
BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES,
AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR
ANY PRUDENTIAL AFFILIATE.”
2.From and after the Effective Date, paragraph 2B of the Shelf Agreement is
hereby amended by deleting the reference to “February 24, 2017” therein and
replacing it with a reference to “March 30, 2020”.
3.From and after the Effective Date, paragraph 2H(1) of the Shelf Agreement is
hereby amended and restated in its entirety to read as follows:
“2H(1) [Reserved].”
4.From and after the Effective Date, paragraph 3B(8) of the Shelf Agreement is
hereby amended and restated in its entirety to read as follows:
“3B(8) Payment of Certain Fees. The Issuer shall have paid to Prudential or any
Purchaser, as applicable, any fees due it pursuant to or in connection with this
Agreement, including any Delayed Delivery Fee due pursuant to paragraph 2H(2).”
5.From and after the Effective Date, paragraph 10B of the Shelf Agreement is
hereby amended by deleting the definition of “Issuance Fee” in its entirety.
6.All references in the Transaction Documents to Drew Industries Incorporated or
to DSI Acquisition Corp. are hereby amended and shall refer to LCI Industries
and LCI Service Corp., respectively.
Each Credit Party hereby confirms, ratifies and agrees that the Transaction
Documents executed by it and/or its predecessors continue to be valid and
enforceable against it in accordance with their respective terms as of the date
hereof subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. Without limiting the generality of the foregoing, the Parent
acknowledges and affirms that nothing contained in this letter agreement shall
modify in any respect its guarantee of the Obligations (as such term is defined
in the Parent Guaranty) under the Parent Guaranty and reaffirms that the Parent
Guaranty shall remain in full force and effect, and (b) each of the undersigned
Subsidiary Guarantors acknowledges and affirms that nothing contained in this
letter agreement shall modify in any respect its guarantee of the Obligations
(as such term is defined in the Subsidiary Guaranty) under the Subsidiary
Guaranty and reaffirms that the Subsidiary Guaranty shall remain in full force
and effect


 

--------------------------------------------------------------------------------



subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Each Credit Party, by its signature below, represents and warrants that there
exist no Defaults or Events of Default under the Transaction Documents, that the
Transaction Documents are in full force and effect, that such Credit Party does
not have any defenses to its obligations under the Transaction Documents to
which it is a party nor any claims against Prudential or any Noteholder, that
the representations and warranties, as modified pursuant to this letter
agreement, of (i) the Issuer set forth in paragraph 8 of the Shelf Agreement,
(ii) the Parent set forth in paragraph 3.01 of the Parent Guaranty and (iii)
each Subsidiary Guarantor set forth in paragraph 3.01 of the Subsidiary
Guaranty, in each case, are true and correct in all material respects (except to
the extent any such representation and warranty is qualified by materiality,
“Material Adverse Effect” or similar qualifier, in which case, it shall, when
repeated, be deemed to be true and correct in all respects) on the date hereof
as if originally made by such Credit Party on and as of the date hereof, except
to the extent that any such representations or warranties speak as of an earlier
date, in which case they shall be true and correct as of such earlier date.
This letter agreement shall become effective only at such time (the “Effective
Date”) as (i) this letter agreement shall have been fully executed by each
Credit Party, Prudential and the Noteholders and (ii) the Issuer shall have paid
to Prudential in immediately available funds a renewal fee in the amount of
$50,000.
This letter agreement shall be construed in connection with and as part of the
Shelf Agreement, and except as modified and expressly amended by this letter
agreement, all terms, conditions and covenants contained in the Shelf Agreement
are hereby ratified and shall be and remain in full force and effect. Any and
all notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this letter agreement may refer to the Shelf
Agreement without making specific reference to this letter agreement but
nevertheless all such references shall be deemed to include this letter
agreement unless the context otherwise requires. This letter agreement shall be
governed by and construed in accordance with the laws of the State of New York,
and this letter agreement may not be amended except by a writing signed by the
parties hereto.
This letter agreement may be executed by one or more of the parties to the
letter agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this letter agreement by
telefacsimile or e-mail shall be equally as effective as delivery of a manually
executed counterpart hereof. Any party delivering an executed counterpart of
this letter agreement by telefacsimile or e­mail shall also deliver a manually
executed counterpart hereof, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, or binding effect of
this letter agreement.
Very truly yours,


[Signature pages follow]


 

--------------------------------------------------------------------------------



ISSUER:


LIPPERT COMPONENTS, INC.




By:    /s/ Brian M. Hall                
Name:    Brian M. Hall
Title:    Chief Financial Officer




PARENT:


LCI INDUSTRIES




By:    /s/ Brian M. Hall                
Name:    Brian M. Hall
Title:    Chief Financial Officer




SUBSIDIARY GUARANTORS:


LIPPERT COMPONENTS MANUFACTURING, INC.
LIPPERT COMPONENTS INTERNATIONAL SALES, INC.
ZIEMAN MANUFACTURING COMPANY
KINRO TEXAS, INC.
Innovative Design Solutions, Inc.
LCI service corp.




By: ___/s/ Brian M. Hall________________________
Name: Brian M. Hall
Title: Chief Financial Officer


















 

--------------------------------------------------------------------------------



KM REALTY, LLC
KM REALTY II, LLC




By: ___/s/ Brian M. Hall________________
Name: Brian M. Hall
Title: Chief Financial Officer






LCM REALTY, LLC
LCM REALTY II, LLC
LCM REALTY III, LLC
LCM REALTY IV, LLC
LCM REALTY V, LLC
LCM REALTY VI, LLC
LCM REALTY VII, LLC
LCM REALTY VIII, LLC
LCM REALTY IX, LLC




By: ____/s/ Brian M. Hall________________
Name: Brian M. Hall
Title:    Chief Financial Officer




 

--------------------------------------------------------------------------------



Accepted and Agreed:


PGIM, INC.




By:    /s/ Anthony Coletta            
Name:    Anthony Coletta
Title:    Vice President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: ___/s/ Anthony Coletta_____________
Name:    Anthony Coletta
Title:     Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc.
(as Investment Manager)


    
By:___/s/ Anthony Coletta________________
Name:    Anthony Coletta
Title:     Vice President




FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ___/s/ Anthony Coletta_____________
Name:    Anthony Coletta
Title:     Vice President




 